        Case 7:19-cv-00170-PED Document 47 Filed 07/13/20 Page 1 of 10
                                             •^ ?w^f-f
                                            4k pr i^^
                                                     w<>

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    •1|1.3|,
                                             -X
JAVIERNUNEZ,

                              Plaintiff,                         DECISION AND ORDER

               -against-                                             19 Civ. 0170 (FED)

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY,

                              Defendant.
                                             -X

PAUL E. DAVISON, U.S.MJ.:

       Pro se plaintiff Javier Nunez brings this action pursuant to 42 U.S.C. § 405(g),

challenging a decision of the Commissioner of Social Security (the "Commissioner") denying


plaintiffs application for Supplemental Security Income ("SSI") (Dkt #4). This case is before

me for all purposes on the consent of the parties, pursuant to 28 U.S.C. § 636(c) (Dkt. #19).


Presently before this court is the Commissioner s motion to dismiss the complaint pursuant to


Rule l2(b)(6) of the Federal Rules of Civil Procedure ("FRCP"), or alternatively, a motion for

summary judgment pursuant to FRCP 56 (Dkt. #36, #37). For the reasons set forth below, the


Commissioner's motion for summary judgment is GRANTED.


                                       I. BACKGROUND

       The following facts are gathered from the record, including plaintiffs amended


complaint (Dkt. #4) and the Declaration ofJanay Podraza, Court Case Preparation and Review


Branch 4, Office of Appellate Operations, Social Security Administration (and attached exhibits)

(Dkt#40).1


   ' Because the Commissioner is moving to dismiss in lieu of an Answer, he has not filed a
Certified Administrative Record. See 42 US.C. § 405(g) (Commissioner will file administrative
record "[a]s part of the Commissioner's answer"); Social Security Standing Order (Dkt. #3)
(Commissioner will file administrative record or otherwise move against the complaint).
        Case 7:19-cv-00170-PED Document 47 Filed 07/13/20 Page 2 of 10




        On March 9, 2018, plaintiff applied for SSI pursuant to Title XVI of the Social Security

Act (the "Act") (Dkt. #40, at pa and Exh. 1). By letter dated August 22, 2018, the

Commissioner notified plaintiff that his claim was denied; the notice informed plaintiff of his

right to a hearing, and further stated: "If you don't go to the hearing and don't have a good


reason for not going, the ALJ will dismiss your request for a hearing" (Dkt. #40, Exh. 2, at 16).


On October 10, 2018, plaintiff filed a request for a hearing before an Administrative Law Judge

("ALJ") (Dkt. #40, at ^[3b and Exh. 3). By letter dated October 18, 2018, the Commissioner

acknowledged plaintiffs request for a hearing, and notified him that the hearing may be held by

videoconference (Dkt. #40, at ?b and Exh. 4). On October 24, 2018, plaintiff notified the

Commissioner that he objected to a hearing by video conference and wished to appear in person


(Dkt#40,atpbandExh.5).

        On December 6, 2018, plaintiff obtained the representation ofLori Lembeck of Binder &

Binder (Dkt. #40, at ^[3c and Exh. 6). On January 7, 2019, plaintiff commenced the instant

action (Dkt. #2, #40 at ^3d). On January 8, 2019, plaintiff filed an amended complaint. In which

he alleges that the Appeals Council denied his request for review on August 22, 2018 (Dkt. #4).

Plaintiff did not attach a copy of the Appeals Council's determination to the amended

complaint.2 On June 12, 2019, attorney Lembeck notified the Office of Hearing Operations that


she would no longer be representing plaintiff on his SSI claim (Dkt. #40, at ^[3e and Exh. 7).

       By letter dated June 26, 2019, the Commissioner notified plaintiff that his hearing was




   2 The court notes that August 22, 2018 is the date of the Commissioner's letter informing
plaintiff that his claim was administratively denied and apprising him of his right to a hearing
(Dkt. #40, at pa and Exh. 2). Thus, it appears that plaintiff has likely misinterpreted the
administrative denial of benefits as an Appeals Council decision. The record contains no letter
or decision from the Appeals Council.

                                                 -2-
        Case 7:19-cv-00170-PED Document 47 Filed 07/13/20 Page 3 of 10




scheduled for September 11, 2019 (Dkt. #40, at <?f and Exh. 8). On August 28, 2019, the

Commissioner sent plaintiff a Notice of Hearing-Important Reminder (Dkt. #40, atpfandExh.


9). Both notices stated that if plaintiff did not attend the hearing, and if the ALJ did not find a

good reason for plaintiffs failure to appear, the ALJ could dismiss plaintiffs request for a

hearing without further notice (Dkt #40, Exhs. 8, 9). Both notices were mailed to plaintiff at the

address which appears on the docket.


        Plaintiff failed to appear at his September 11th hearing (Dkt. #40, at pg and Exh. 10).

On September 17, 2019, the ALJ dismissed plaintiffs request for a hearing (finding no good

cause for plaintiffs failure to appear) and apprised plaintiff of his right to appeal to the Appeals

Council (Diet. #40, at pg and Exh. 10).

        On October 15, 2019, the Commissioner filed a motion to dismiss the amended


complaint for lack of subject matter jurisdiction pursuant to FRCP 12(b)(l), on the ground that

plaintiff had failed to obtain a "final decision" from the Appeals Council (Dkt. #23). On

October 21, 2019, plaintiff filed a letter accompanied by nearly 200 pages of documentation,

much of which appears to relate an unrelated eviction which plaintiff attempted to challenge in a


separate federal action, Nunez v. Silber, 18 Civ. 893 (CM) (Dkt. #27). Although this submission

appears to constitute plaintiffs opposition (and the Court construes it as such), plaintiffs brief

letter seems, paradoxically, to support the Commissioner's position herein: "[d]ismlssal for


failure to appear at the hearing does not constitute a final decision on [the] merits (Dkt, # 27,




   3 Plaintiffs address is In Brooklyn. In response to an Order to Show Cause as to why venue
should not be transferred to the Eastern District of New York, plaintiff alleged he had been
illegally evicted from his home within this district and presently resided in a homeless shelter in
Brooklyn (Dkt. #8, #9). Judge McMahon did not order transfer of this action, and the
Commissioner does not dispute venue in this case.

                                                 -3-
        Case 7:19-cv-00170-PED Document 47 Filed 07/13/20 Page 4 of 10




P.2).


        On April 20, 2020, the Commissioner filed a revised motion to dismiss the complaint for

failure to state a claim pursuant to FRCP 12(b)(6), or alternatively, for summary judgment

pursuant to FRCP 56 (Dkt. #36, #37). Plaintiff has not submitted any further opposition.

                                         II. DISCUSSION

A. Conversion ofFRCP \2(bW Motion to FRCP 56 Motion

        The Commissioner seeks dismissal under FRCP 12(b)(6), or alternatively FRCP 56, on

the grounds that plaintiff did not obtain a final decision and, thus, failed to exhaust his

administrative remedies. In reviewing a motion to dismiss pursuant to FRCP 12(b)(6), dismissal

is inappropriate where "the Commissioner's motion involved consideration of matters outside


the pleadings." Escalerav. Comm'rofSoc. See., 457 F. App'x 4, 5 n.l (2d Cir. 2011) (citing


Friedlv.CitvofN.Y., 210 F.3d 79, 83 (2d Cir. 2000)).5 "If, on a motion under Rule 12(b)(6) or

12(c), matters outside the pleadings are presented to and not excluded by the court, the motion


must be treated as one for summary judgment under Rule 56." Fed. R. Civ. P. 12(d).


        In this case, the Commissioner's argument is grounded upon information outside the four


comers of the amended complaint. Where matters outside the pleadings are relied upon, the


court "must either 'exclude the additional material and decide the motion on the complaint


alone' or 'convert the motion to one for summary judgment under Fed.R.Civ.P. 56 and afford all




   4 The motion was revised in light of Smith v. Berrvhill, wherein the Supreme Court
concluded that failure to comply with the SSA exhaustion requirement is non-jurisdlctional.
139 S. Ct. 1765, 1773 (2019). Accordingly, the Commissioner now seeks dismissal under Rule
12(b)(6) as opposed to Rule 12(b)(l).

   5 Copies of all unpublished opinions and decisions available only in electronic form cited
herein have been mailed to plaintiff. See Lebron v. Sanders, 557 F.3d 76, 78 (2d Cir. 2009).

                                                 -4-
       Case 7:19-cv-00170-PED Document 47 Filed 07/13/20 Page 5 of 10




parties the opportunity to present supporting material/" FriedL 210 F.3d at 83 (citing Fonte v.

Bd. ofMsrs. ofCont'l Towers Condo, 848 F.2d 24, 25 (2d Cir. 1988)). Here, the documents


outside the pleadings are integral to resolution of defendant's motion and, therefore, cannot be


excluded.


       This court is mindful that converting a motion to dismiss into a motion for summary


judgment triggers a heightened standard of notice to \hepro se plaintiff, to wit: "pro se parties


must have unequivocal notice of the meaning and consequences of conversion to summary


judgment" because a.pro se litigant "may be unaware of the consequences of his failure to offer


evidence bearing on triable issues." Hemandez v. Coffey, 582 F.3d 303, 307-08 (2d Cir. 2009)


(quotation marks and citation omitted), Here, plaintiff received unequivocal notice. The docket


reflects that the Commissioner served plaintiff with copies of the original motion, the amended


motion, supporting documents (including unreported cases), the Local Rule 12.1 Notice and the


full text ofFRCP 56 (Dkt. #26, #41). In addition, the Commissioner's original and amended

motions incorporated the appropriate Local Rule 12.1 Notice:


       You are warned that the court may treat this motion as a motion for summary
       judgment under Rule 56 of the Federal Rules of Civil Procedure. For this reason,
       THE CLAIMS YOU ASSERT IN YOUR COMPLAINT MAY BE DISMISSED
       WITHOUT A TRIAL IF YOU DO NOT RESPOND TO THIS MOTION ON
       TIME by filing sworn affidavits as required by Rule 56(c) and/or other
       documents. . . . If you do not respond to the motion on time with affidavits and/or
       documents contradicting the facts asserted by the defendant, the Court may accept
       defendant's facts as true. Your case may be dismissed and judgment may be
       entered in defendant s favor without a trial.


(Dkt. #23, #38). Accordingly, it is appropriate to convert the Commissioner's 12(b)(6) motion

to a motion for summary judgment pursuant to FRCP 56.


B. Summary Judgment Standard


       Summary judgment is appropriate "if the movant shows that there is no genuine dispute

                                                -5-
        Case 7:19-cv-00170-PED Document 47 Filed 07/13/20 Page 6 of 10




as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ.


P. 56(a). In determining whether the moving party has met its burden of proving that no factual


issues exist, the court must resolve all ambiguities and draw all factual inferences in favor of the


party opposing the motion. See Vivenzio v. City of Syracuse. 611 F.3d 98, 106 (2d Cir. 2010).

However, "only admissible evidence need be considered by the trial court in ruling on a motion


for summary judgment, and a district court deciding a summary judgment motion has broad


discretion in choosing whether to admit evidence." Porter v. Ouarantillo, 722 F.3d 94, 97 (2d


Cir. 2013). Further, "assessments of credibility and choices between conflicting versions of the


events are matters for the jury, not for the court on summary judgment." Jeffreys v. City of New


York. 426 F.3d 549, 554 (2d Cir. 2005).

        "When the opposing party bears the burden of proof at trial, summary judgment should


be granted if the moving party "can point to an absence of evidence to support an essential


element of the nonmoving party's claim/" Michael Bandler, MB & Co. v. BPCM NYC, Ltd.,


No. 15-129, 2016 WL 277722, at *1 (2d Cir. Jan. 22, 2016) (summary order) (quoting Goenaga

v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.1995)). Thus, "[a] defendant

moving for summary judgment must prevail if the plaintiff fails to come forward with enough

evidence to create a genuine factual issue to be tried with respect to an element essential to its


case." Alien v. Cuomo, 100 F.3d 253, 258 (2d Cir. 1996). However, "[t]he mere existence of


some alleged factual dispute between the parties will not defeat an otherwise properly supported


motion for summary judgment." Scott v. Harris, 550 U.S. 372, 380 (2007). The question is


whether, in light of the evidence, a rational jury could find in favor of the nonmoving party. See


Beyer v. County ofNassau, 524 F.3d 160, 163 (2d Cir. 2008). Summary judgment must be


denied, therefore, if the court finds "there are any genuine factual issues that properly can be

                                                 -6-
      Case 7:19-cv-00170-PED Document 47 Filed 07/13/20 Page 7 of 10




resolved only by a finder of fact because they may reasonably be resolved m favor of either


party;' See Anderson v. Liberty Lobby, 477 US. 242, 250 (1986).

        Even where the motion for summary judgment is unopposed, the court "may not enter


judgment for the moving party merely on the basis of the opposing party's failure to respond . . .


Rather, a court must review the record and determine whether the moving party has established


that the undisputed facts entitle it to judgment as a matter of law." Martell v. Astrue, No. 09


Civ.1701,2010 WL 4159383, at *2 n,4 (S.D.N.Y. Oct 20, 2010) (citing Vt. Teddy Bear Co. v.

MOOBEARGRAM_Ca, 373 F.3d 241, 246-247 (2d Cir. 2004)); see also Rowland v. Comm'r of

Soc. See., No. 18 Civ. 7918, 2019 WL 4010434, at *7 (S.D.N.Y. Aug.26,2019).


C. PlaintiiFsiiaUure_to Exhaust

       The Commissioner seeks judgment on the grounds that plaintiff failed to obtain a "final

decision" pursuant to 42 U.S.C. § 405(g), and thus failed to exhaust his administrative remedies.


As noted above, although plaintiff did not oppose the Commissioner's amended motion, he


submitted a response to the original motion. Mindful of plaintiff s pro se status, the Court


liberally construes plaintiff's submissions as contending that he did, obtain a "final decision."


See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477 (2d Cir. 2006) (internal citations

omitted).


       Section 205(g) of the Act states, in relevant part:

       Any individual, after any final decision of the Commissioner of Social Security
       made after a hearing to which he was a party, irrespective of the amount in
       controversy, may obtain a review of such decision by a civil action commenced
       within sixty days after the mailing to him of notice of such decision or. within
       such further time as the Commissioner of Social Security may allow.


42 U.S.C. § 405(g) (emphasis added). "The Social Security Act does not define the term Tmal

decision/ but it empowers the Commissioner to set out the procedures for obtaining a final

                                                 -7-
        Case 7:19-cv-00170-PED Document 47 Filed 07/13/20 Page 8 of 10




decision." Escalera, 457 F. App'x at 6 (citations omitted).


        The administrative process for exhaustion, required to obtain a "final decision" subject to


judicial review, is typically fourfold:

                Modexn-day claimants must generally proceed through a four-step
                process before they can obtain review from a federal court. First,
                the claimant must seek an initial determination as to his eligibility.
                Second, the claimant must seek reconsideration of the initial
                determination. Third, the claimant must request a hearing, which
                is conducted by an ALJ. Fourth, the claimant must seek review of
                the ALJ's decision by the Appeals Council. See 20 CFR
                §416.1400. If a claimant has proceeded through all four steps on
                the merits, all agree, §405(g) entitles him to judicial review in
                federal district court.

Smith, 139 S. Ct. at 1772. "An SSA determination is deemed final, and the claim exhausted,


only after the Appeals Council has denied review of an ALJ's determination or decided the


merits ofplaintiff['s] claims following an ALJ's decision." Jordan-Rowell v. Comm'r ofSoc.


See., No. 15 Civ. 8326, 2016 WL 7392221, at *2 (S.D.N.Y. Dec. 20, 2016).


        Here, plaintiffs claim did not proceed through all four steps of the administrative

process. The ALJ found no good cause for plaintiffs failure to attend the hearing and,


accordingly, dismissed plaintiffs request for a hearing. There is no evidence that plaintiff


sought review of the ALJ's decision by the Appeals Council. Under the circumstances, plaintiff


failed to obtain a "final decision" subject to judicial review. See Califano v. Sanders, 430 U.S.


99, 108 (1977) ("This provision [s. 205(g)] clearly limits judicial review to a particular type of

agency action, a 'final decision of the Secretary made after a hearing/"); Garcia v. Comm'r of


Soc. See., No. 15 Civ. 6100,2017 WL 946295, at *3 (S.D.N.Y. Mar. 9, 2017) ("[l]f a request for


a hearing is dismissed because the claimant failed to attend the hearing without showing good

cause for his absence, the initial disability detemiinatlon made by the SSA becomes a binding
        Case 7:19-cv-00170-PED Document 47 Filed 07/13/20 Page 9 of 10




decision, but it is not considered a 'final decision' pursuant to 42 U.S.C. § 405(g), such that it


may be challenged in the district court." (quotation and citation omitted)); Duim v. Comm'r of


Soc. See., No. 13 Civ. 4398, 2016 WL 7015827, at *3 (S.D.N.Y. Sept. 21, 2016) ("[T]he ALJ's


decision . . . was a dismissal of [p]laintiffs request for a hearing because of his'failure to appear.


This decision of the Commissioner was not the outcome ofamerits-based hearing and, therefore


... it was not a final decision subject to judicial review under Section 405(g)."), report and


recommendation adopted, 2016 WL 6962544 (S.D.N.Y. Nov. 28, 2016); Milazzo ex rel.


Rodrisuez v. Barnhart, No. 05 Civ. 9218, 2006 WL 2161781, at *1 (S.D.N.Y. Aug. 1, 2006)


("Dismissal for failure to appear at the hearing does not constitute a final decision on the merits


and consequently cannot be reviewed under 42 U.S.C. § 405(g)."). Accordingly, plaintiff failed


to exhaust his administrative remedies.


D. Plaintiffs Failure to Exhausii5hould_NaLBe Excused


        The Commissioner "declines to waive the exhaustion requirement in this case." Dkt.


#39, at 9. Generally,


       the Commissioner has discretion to decide when to waive the exhaustion
        requirement. But "cases may arise where a claimant's interest in having a
        particular issue resolved promptly is so great that deference to the agency's
       judgment is inappropriate." Bowen [v. City ofN.Y.\ 476 U.S. [467, 483 (1986)],
        106 S. Ct. 2022 (quoting [Mathews v.] Eldridge, 424 U.S. [319, 330 (1976)], 96
        S. Ct. 893); see also Bastek v. Fed. Crop Ins. Corp., 145 F.3d 90, 93 (2d
        Cir. 1998) ("In general, exhaustion of administrative remedies is the rule, and
       waiver the exception^]"). "'[A] plaintiffs failure to exhaust administrative
       remedies can be excused if (1) the claim is collateral to a demand for benefits, (2)
       exhaustion would be futile, or (3) requiring exhaustion would result in irreparable
       harm." Skubel v. Fuoroli, 1 13 F.3d 330, 334 (2d Clr.1997).

Escalera, 457 F. App'x at 6 (quotation marks and internal alterations omitted). Here, plaintiff


seeks a determination that he is entitled to SSI benefits and, thus, the issues before this Court are


identical (and not collateral) to his administrative demand. Additionally, exhaustion would not

                                                 -9-
      Case 7:19-cv-00170-PED Document 47 Filed 07/13/20 Page 10 of 10




be futile: "A final agency decision and developed written record would ensure a more complete


review in federal court." Escalera. 457 F. App'x at 6-7. Finally, there is no indication that


requiring exhaustion would cause plaintiff to suffer irreparable harm. Accordingly, the Court


defers to the Commissioner and declines to excuse plaintiffs failure to exhaust.


                                        III. CONCLUSION

        For the reasons set forth above, the Commissioner's motion for summary judgment is


GRANTED. The Clerk of the Court is directed to terminate the pending motions (Dkt. #23,

#38) and close this case.




Dated: July 13, 2020 SOORJOEJUgP,
        White Plains, New York



                                                               E. DAVISON. U.S.MJ.




   6 A plaintiffs failure to exhaust may also be excused if the plaintiff raises a colorable
constitutional claim relating to the agency's decision. See, e.g., Califano, 430 U.S. at 109
("Constihitional questions obviously are imsuited to resolution in administrative hearing
procedures and, therefore, access to the courts is essential to the decision of such questions.").
Here, plaintiffs complaint, even liberally construed, does not implicate a constitutional claim.



   7 In the interest of giving ih.epro se plaintiff a fair hearing, I have considered the implications
of language contained in the August 28, 2019 Notice of Hearing - Important Reminder form
plaintiff received; "If the ALJ dismisses your request for hearing, the prior decision will become
the final decision of the Commissioner on your application" (Dkt #40, Exh. 9, at 54) (emphasis
added). Plaintiff cannot assert estoppel based on the Commissioner's use to the term "final
decision" in this notice. First, plaintiff filed this action on January 7, 2019, before receiving the
notice containing this "final decision" language, and therefore cannot have relied on the arguably
misleading notice to his detriment. Moreover, the ALJ's September 17» 2019 notice of dismissal
apprised plaintiff of his right to appeal to the Appeals Council (Dkt #40 and Exh. 10, at 55).
Thus, the Commissioner's vernacular use of the term "final decision" in the August 28 notice
does not constitute a waiver of the exhaustion requirement.

                                                 -10-
